Citation Nr: 0106921	
Decision Date: 03/08/01    Archive Date: 03/16/01

DOCKET NO.  99-22 435 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to special monthly pension on account of being in 
need of aid and attendance of another person or on account of 
being housebound.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active service from November 1966 to July 
1969. 


This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision rendered 
by the Houston, Texas, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted the veteran 
entitlement to a nonservice-connected pension, but denied the 
veteran's claim of entitlement to special monthly pension on 
account of being in need of aid and attendance of another 
person or on account of being housebound.  A notice of 
disagreement (NOD) was received in August 1999, a statement 
of the case (SOC) was issued in September 1999, and a 
substantive appeal (SA) was received in October 1999.  

The Board notes that although the veteran requested a hearing 
before the Board, he subsequently withdrew his request.


FINDINGS OF FACT

1.  The veteran is in receipt of nonservice-connected pension 
benefits, but does not have a single disability rated as 100 
percent disabling with a separate disability independently 
ratable at 60 percent or more.

2.  The veteran is not blind, a patient in a nursing home, 
permanently confined to his immediate premises due to 
disabilities, or unable to avoid the hazards of his daily 
environment.  

3.  The veteran not helpless or so nearly helpless as to 
require the regular aid and attendance of another person.  


CONCLUSION OF LAW

The criteria for entitlement to special monthly pension on 
account of being in need of aid and attendance of another 
person or on account of being housebound have not been met.  
38 U.S.C.A. §§ 1502(b), 1521(d), 5107 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 3.351, 3.352 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset the Board notes that on November 9, 2000, the 
President signed into law a bill which amended the provisions 
of 38 U.S.C.A. § 5107 to eliminate the well-grounded claim 
requirement.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107).  This newly enacted 
legislation also provides for VA assistance to claimants 
under certain circumstances.  When such circumstances arise, 
reasonable efforts must be made by VA to obtain certain 
records, such as service medical records (SMRs), VA or 
private medical records, or provide for an examination or 
medical opinion when necessary to make a decision on the 
claim.  However, the law also provides that such assistance 
is not required to a claimant if no reasonable possibility 
exists that such assistance would aid in sustaining the 
claim.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified as amended at 38 U.S.C. § 5103A).  After reviewing 
the claims file, which include the veteran's available SMRs, 
VA medical records, private medical records (including a 
report of a January 2000 special VA examination conducted in 
connection with the veteran's claim), as well as the 
veteran's variously dated written statements, the Board finds 
that there has effectively been substantial compliance with 
the new legislation and that the evidence of record allows 
for equitable review of the issue presently before the Board.

Under 38 U.S.C.A. § 1521, "each veteran of a period of war 
who meets the service requirements of this section and who is 
permanently and totally disabled from nonservice-connected 
disability not the result of the veteran's willful 
misconduct" shall receive VA pension.  38 U.S.C.A. 
§ 1521(a).  Section 1521 further provides for an increased 
rate of pension, in the form of a special monthly pension, 
when an otherwise eligible veteran is in need of regular aid 
and attendance (38 U.S.C.A. § 1521(d)), or has a disability 
rated as permanent and total and (1) has an additional 
separate and distinct disability (or disabilities) 
independently ratable at 60 percent, or (2) is permanently 
housebound (38 U.S.C.A. § 1521(e)).  See also 38 C.F.R. 
§ 3.351(b), (c), and (d).  The need for aid and attendance is 
defined as "helplessness or being so nearly helpless as to 
require the regular aid and attendance of another person."  
38 C.F.R. § 3.351(b).  "Aid and attendance" is considered 
necessary where a veteran is unable to dress or undress 
himself, or keep himself ordinarily clean and presentable, or 
feed himself, or use bathroom facilities by himself.  38 
C.F.R. § 3.352(a).  A claimant is "permanently housebound" 
when substantially confined to his or her dwelling and the 
immediate premises, and it is reasonably certain that the 
disability and resultant confinement will continue throughout 
that person's lifetime.  38 U.S.C.A. § 1502(c); 38 C.F.R. 
§ 3.351(d)(2).

Further, a veteran is in need of regular aid and attendance 
if he is blind or nearly blind (visual acuity of 5/200 or 
less, in both eyes, or concentric contraction of the visual 
field to 5 degrees or less); or is a patient in a nursing 
home because of mental or physical incapacity; or establishes 
a need for aid and attendance on a factual basis according to 
specified criteria.  38 C.F.R. § 3.352(c).

The following will be accorded consideration in determining 
the factual need for regular aid and attendance: inability of 
claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his or her daily environment.  38 C.F.R. § 3.352.

The particular personal functions which the veteran is unable 
to perform should be considered in connection with his or her 
condition as a whole.  It is only necessary that the evidence 
establish that the veteran is so helpless as to need regular 
aid and attendance, not that there be a constant need.  
Determinations that the veteran is so helpless as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him or her to be in bed.  They must be based on 
the actual requirement of personal assistance from others.  
Id.

The veteran is currently service-connected for the following 
disabilities:  inactive pulmonary tuberculosis, with a right 
upper lobectomy, currently rated 30 percent disabling; 
resection of the right sixth rib with a tender scar, 
currently rated as 10 percent disabling; hemorrhoids, 
currently rated as noncompensable; and right ear hearing 
loss, currently rated as noncompensable.  The evidence of 
record also indicates that the veteran currently suffers from 
various nonservice-connected ailments, including, but not 
necessarily limited to the following:  a chronic infection of 
the left foot; hypertension, currently controlled by 
medication; benign prostatic hypertrophy with lower tract 
obstructive symptoms status post transurethral resection of 
the prostate; and suprapatellar of the right knee.  A 
combined nonservice-connected disability rating of 50 percent 
is in effect. 

Turning to the relevant evidence of record, a Social Security 
Administration (SSA) determination denied the veteran's 
August 1999 claim of entitlement to disability insurance on 
the basis that the evidence did not demonstrate that his 
ailments were severe enough to be considered disabling under 
SSA guidelines.

A September 1999 medical opinion from a VA dermatologist 
states that the veteran "has a chronic infection of the left 
foot that has been refractory to treatment.  This condition 
restricts his ability to ambulate and function properly on a 
day to day basis."

A January 2000 VA general medical examination report notes 
the veteran's medical history.  The veteran complained that 
his biggest health problem is shortness of breath, and that 
he needed someone to help him do laundry, housecleaning, 
cooking, and running errands, although he explained that he 
currently handles such chores himself.  The veteran explained 
that he drives, takes his own medication, lives alone, and is 
able to bathe, shave, maintain hygiene of the mouth and 
teeth, defecate, and urinate without assistance.  The veteran 
does not wear diapers.  The examiner noted that the veteran 
was evaluated by occupational therapy, which apparently 
provided the veteran with a tub transfer bench, handheld 
shower, raised toilet seat with locking clamps, dressing 
stick, and versa frame.  The veteran came to the examination 
in a wheelchair and wore a special orthopedic brace for his 
foot, but he was able to stand up out of the wheelchair, 
ambulate six feet to the scale, weigh himself, and return to 
sit down in the wheelchair unassisted.  He was well-
developed, well-nourished, and appeared his stated age of 57 
years old.  The assessment included the following: pulmonary 
tuberculosis, chronic, inactive, status post right lobectomy; 
chronic infection of the left foot, currently healed; 
hypertension, currently on one medication; and benign 
prostatic hypertrophy with lower tract obstructive status 
post transurethral resection of the prostate.

The Board notes that the evidence of record demonstrates that 
the veteran is not blind or a patient in a nursing home.  The 
Board also observes that although the foregoing evidence 
shows that the veteran did have significant difficulty with 
his left foot, at least for the time period from March 1999 
to January 2000, and has been likely to be very inconvenient, 
the medical evidence does not support his claim that has been 
unable to adequately attend to his daily functions and needs.  
Although his ability to ambulate and function properly may 
have been restricted, there has been no showing that such 
restrictions endured by the veteran kept him permanently 
housebound, or required the aid and assistance of others in 
order to dress and undress, feed himself, maintain hygiene, 
or attend to the wants of nature.  The veteran was observed 
to ambulate adequately without assistance, and although he 
veteran stated that he needs help with chores such as 
cooking, cleaning, and laundry, he was able to do these 
activities on his own, albeit with some difficulty.  
Moreover, he states that he can and does drive.  

In sum, in consideration of the evidence of record in 
conjunction with the applicable laws and regulations, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to a special monthly 
pension on account of being in need of aid and attendance of 
another person or on account of being housebound.  In 
reaching this decision, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) (West 1991) as amended by 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107), but finds that the must be 
denied as a state of equipoise of the positive evidence and 
the negative evidence does not exist to permit a favorable 
resolution of the present appeal.


ORDER

The appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 

